The appellants are the same in this case as that of T. H. Cade,264 S.W. 1031, this day decided by this court, and the facts are identical, as the 44 cattle of Cade were shipped at the same time and place, *Page 1033 
Taiban, N.M., to Fort Worth, Tex., with 50 cattle shipped by appellee. This cause was submitted on the same special issues as in the Cade Case, and on the answers of the jury judgment was rendered for appellee for $212.
The briefs in this case raise the same points as in the Cade Case, and the same disposition is made of them. In this case, as in that, the evidence showed inexcusable delay in the transportation of the cattle, and there is sufficient evidence to indicate that no railroad in this country would ordinarily and customarily keep cattle at stations for such unreasonable times, as they were kept in this instance, nor take such unreasonable time to run the trains between stations. There is no merit in any of the assignments of error, and they are overruled.
The judgment is affirmed.